Citation Nr: 1609112	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-29 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right hand disability, to include as secondary to service-connected cervical spine and bilateral shoulder disabilities.  

4.  Entitlement to service connection for a left elbow disability, to include as secondary to service-connected cervical spine and bilateral shoulder disabilities.  

5.  Entitlement to service connection for a right elbow disability, to include as secondary to service-connected cervical spine and bilateral shoulder disabilities.  

6.  Entitlement to service connection for a left forearm disability, to include as secondary to service-connected cervical spine and bilateral shoulder disabilities.  

7.  Entitlement to service connection for a right forearm disability, to include as secondary to service-connected cervical spine and bilateral shoulder disabilities.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and M.J.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to February 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of September 2010 and July 2012 of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The September 2010 decision denied service connection for bilateral hearing loss, tinnitus, and a right hand disability.  The July 2012 decision denied service connection for bilateral forearm and elbow disabilities, and it denied the claim for a TDIU.  

In August 2015, the Veteran and M.J. testified at a Board hearing before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For numerous reasons, the Veteran's claims must all be remanded.  

First, with respect to his claims for service connection for bilateral hearing loss and tinnitus, the Veteran has complained of suffering from hearing loss and tinnitus both in letters and testimony to VA.  Though audiometric testing from VA in April 2010 showed that the Veteran did not meet the criteria for his hearing loss to be considered a disability for VA purposes, the Veteran has continued to complain of suffering from this disability.  The Veteran was not scheduled for a VA examination to determine the nature and etiology of his claimed disabilities.  As the presence of hearing difficulties and tinnitus are capable of lay observation - and considering the remoteness of the audiometric testing showing that the Veteran did not meet the criteria for hearing loss - these claims must be remanded in order that the Veteran may be scheduled for a VA examination.  

Second, with regard to the Veteran's remaining service connection claims, the Veteran underwent VA examinations in October 2010 and February 2012.  These examinations, however, are not adequate for rating purposes.  The October 2010 examination focused on the Veteran's right hand disability.  The examiner did not adequately address whether the Veteran's claimed disability is secondary to his service-connected shoulder and neck disabilities, nor did she state whether it was directly related to his active service.  With regard to the February 2012 examination, no opinion regarding etiology was offered.  Thus, these claims must be remanded in order that the Veteran may be scheduled for a new VA examination.  

Finally, with respect to the Veteran's claim for a TDIU, the Veteran underwent a VA examination in February 2012.  That examiner, however, did not make a finding as to whether the Veteran's various disabilities prevented him from securing or following a substantially gainful occupation.  Further, considering that additional disabilities may be service connected, a decision on this issue would be premature.  Thus, the Veteran's TDIU claim must be remanded as well.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit additional private treatment records to VA, or that he may provide releases for VA to obtain such evidence on his behalf.  

2.  Obtain the Veteran's VA treatment records dated from October 2015 and thereafter.  

3.  Schedule the Veteran for a VA audiological examination by an appropriate professional.  The entire claim file must be reviewed by the examiner.  

In addition to providing all relevant audiometric testing results, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed bilateral hearing loss and tinnitus had their onset in or are related to the Veteran's active service, to include any acoustic trauma in service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his claimed hand, forearm, and elbow disabilities.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions:

a)  From what current disabilities of the right hand, bilateral forearms, and bilateral elbows does the Veteran currently suffer?

b)  Is it at least as likely as not (a 50 percent or greater probability) that any identified right hand, bilateral forearm, or bilateral elbow disabilities had their onset in or are related to the Veteran's active service?  In answering this question, the examiner must discuss the Veteran's June 1983 right hand injury as well as his in-service complaints of bilateral arm numbness.  

c)  Is it at least as likely as not that any identified right hand, bilateral forearm, or bilateral elbow disabilities are secondary to his service-connected neck and shoulder disabilities?  That is, are any of these disabilities proximately due to, the result of, or aggravated by his neck and shoulder disabilities?  The examiner must address both causation and aggravation.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation of any of these claimed disabilities is found, the examiner must attempt to establish a baseline of severity of the hand, forearm, or elbow disabilities in question prior to aggravation by the service-connected neck or shoulder disabilities.   

The examination report must include a complete rationale for all opinions expressed.  

5.  Following the above ordered development, obtain a report from an appropriate medical professional to describe the impact the Veteran's service-connected disabilities, individually and in concert, have on his occupational functioning.  Schedule an examination of the Veteran only if deemed necessary by the examiner to respond to the questions.

The examiner must describe what occupational functions would be difficult or impossible for the Veteran to perform as a result of the his service-connected disabilities, and state the impact that the Veteran's service-connected disabilities have on his ability to accomplish sedentary and manual employment.  

In offering this opinion, the examiner must also take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The examination report must include a complete rationale for all opinions expressed.  

6.  Readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




